Case 3:17-cv-01375-DMS-MDD Document 667-1 Filed 03/10/19 PageID.38044 Page 1 of 4




     1 David A. Nelson (pro hac vice)               Karen P. Hewitt (SBN 145309)
       (Ill. Bar No. 6209623)                       kphewitt@jonesday.com
     2 davenelson@quinnemanuel.com                  Randall E. Kay (SBN 149369)
       QUINN EMANUEL URQUHART                       rekay@jonesday.com
     3 & SULLIVAN, LLP                              JONES DAY
       500 West Madison St., Suite 2450             4655 Executive Drive, Suite 1500
     4 Chicago, Illinois 60661                      San Diego, California 92121
       Telephone: (312) 705-7400                    Telephone: (858) 314-1200
     5 Facsimile: (312) 705-7401                    Facsimile: (844) 345-3178
     6 Scott L. Watson (SBN 219147)                 [Additional counsel identified on
       scottwatson@quinnemanuel.com                 signature page]
     7 QUINN EMANUEL URQUHART
       & SULLIVAN, LLP                              Attorneys for Plaintiff and
     8 865 South Figueroa Street, 10th Floor        Counterclaim Defendants
       Los Angeles, CA 90017                        QUALCOMM INCORPORATED
     9 Telephone: (213) 443-3000                    AND
       Facsimile: (213) 443-3100                    QUALCOMM TECHNOLOGIES,
    10                                              INC.
    11
                             UNITED STATES DISTRICT COURT
    12
    13                     SOUTHERN DISTRICT OF CALIFORNIA
    14
         QUALCOMM INCORPORATED.,                Case No. 3:17-cv-1375-DMS-MDD
    15
                          Plaintiff,            DECLARATION OF MICHELLE
    16                                          CLARK IN SUPPORT OF
              v.                                QUALCOMM INCORPORATED’S
    17                                          MOTION TO EXCLUDE APPLE’S
    18 APPLE INC.,                              FALSE ALLEGATIONS OF WITNESS
                                                TAMPERING AND RELATED
    19                    Defendant.            ACCUSATIONS.
    20
         AND RELATED COUNTERCLAIMS Judge: Hon. Dana M. Sabraw
    21
    22                                         Trial Date: March 4, 2019
    23
    24
    25
    26
    27
    28
                                                                  CASE NO. 3:17-cv-1375-DMS-MDD
Case 3:17-cv-01375-DMS-MDD Document 667-1 Filed 03/10/19 PageID.38045 Page 2 of 4




     1        I, Michelle Clark, hereby declare as follows:
     2        1.     I am an attorney at Quinn Emanuel Urquhart & Sullivan, counsel of
     3 record in this matter for Plaintiff and Counterclaim Defendant Qualcomm,
     4 Incorporated (“Qualcomm”). I am a member of the Bar of the State of California
     5 and am admitted to practice in this Court. I make this declaration of personal,
     6 firsthand knowledge, and if called and sworn as a witness, I could and would testify
     7 as set forth below. I submit this declaration in support of Qualcomm’s Unopposed
     8 Motion for an Order to File Under Seal Portions of Qualcomm’s Trial Brief.
     9        2.     Attached hereto as Exhibit A is a true and accurate excerpt from the
    10 February 15, 2018 deposition of Arjuna Siva.
    11        3.     Attached hereto as Exhibit B is a true and correct copy of
    12 correspondence between the parties relating to Qualcomm’s proposed motion in
    13 limine. Qualcomm sent Apple an email requesting that the parties meet and confer
    14 regarding the proposed motion in limine at 4:00 p.m. Pacific (an hour before the
    15 deadline for witness disclosures that evening). Pursuant to the parties’ stipulated
    16 procedure, the parties conferred at 8:00 p.m. to address evidentiary issues. At that
    17 time, Apple had not provided any written response to Qualcomm’s email regarding
    18 the proposed motion in limine. On the parties’ call, Apple represented that it was
    19 not yet able to take a position regarding Qualcomm’s proposed motion in limine.
    20 Thereafter, Apple sent an email purporting to agree to certain aspects of
    21 Qualcomm’s proposed motion but not others if Qualcomm would proffer an
    22 appropriate stipulation. (Ex. B.) Given the lateness of the hour and the
    23 appropriateness of a Court order on this issue, Qualcomm filed its Motion.
    24        I declare under penalty of perjury that the foregoing is true and correct to the
    25 best of knowledge.
    26        EXECUTED this 10th day of March, 2018 in San Diego, California.
    27
    28

                                                   1                 CASE NO. 3:17-cv-1375-DMS-MDD
Case 3:17-cv-01375-DMS-MDD Document 667-1 Filed 03/10/19 PageID.38046 Page 3 of 4




     1
     2                                      /s/ Michelle Ann Clark
                                            Michelle Ann Clark
     3
     4
     5
     6
     7
     8
     9
    10
    11
    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28
                                            -2-               CASE NO. 3:17-cv-1375-DMS-MDD
Case 3:17-cv-01375-DMS-MDD Document 667-1 Filed 03/10/19 PageID.38047 Page 4 of 4




     1
     2                           CERTIFICATE OF SERVICE
     3        The undersigned hereby certifies that a true and correct copy of the above and
     4 foregoing document has been served on March 10, 2019 to all counsel of record
     5 who are deemed to have consented to electronic service via the Court’s CM/ECF
     6 system per Civil Local Rule 5.4. Any other counsel of record will be served by
     7 electronic mail, facsimile and/or overnight delivery.
     8        Executed on March 10, 2019 at San Diego, California.
     9
    10                                      /s/ Michelle Ann Clark
                                               Michelle Ann Clark
    11
    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28
                                                 -3-                 CASE NO. 3:17-cv-1375-DMS-MDD
